Citation Nr: 9919488	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition of L. E. as spouse of the veteran 
for Department of Veterans Affairs (VA) purposes.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had periods of active service from December 1941 
to August 1942 and from May 1945 to December 1945.  He was a 
prisoner of war of the Japanese Government from April 9, 
1942, to August 27, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating determination of the 
Manila VA Regional Office (RO).  

The Board notes that in a February 1999 rating determination, 
the RO denied entitlement to nonservice-connected disability 
pension.  In April 1999, the veteran filed a notice of 
disagreement with this decision.  In May 1999, the RO issued 
a statement of the case.  However, no substantive appeal has 
been received.  While the veteran's representative filed a 
written argument on this matter in June 1999, the argument 
was directly submitted to the Board, and not to the office 
from which the veteran received notice of the decision, as is 
required under the provisions of 38 C.F.R. § 20.300 (1998).  
In the absence of a substantive appeal, the appeal has not 
been perfected, and the Board may not consider it.  Fenderson 
v. West, 12 Vet. App. 119, 131 (1999).


FINDINGS OF FACT

1.  The veteran and L. E are first cousins.  

2.  Marriages between first cousins are void under the laws 
of the Republic of the Philippines.  


CONCLUSION OF LAW

VA cannot recognize L. E. as the veteran's spouse.  
38 U.S.C.A. §§ 101, 103, 1115, 5107 (West 1991); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1996, the veteran submitted a copy of his 
marriage contract to L. E. and a death certificate of his 
first wife, F.  In a March 1996 letter, the RO informed the 
veteran that it had reviewed the marriage contract that he 
had submitted and noted that L. E.'s father and the veteran's 
mother had the same last surnames.  The RO requested that the 
veteran inform them as to the relationship between his mother 
and L. E's father.  

In an April 1996 statement in support of claim, the veteran 
indicated that the relationship between his mother and L. 
E.'s father was that of brother and sister.  He submitted a 
copy of their baptismal records showing that they had the 
same set of parents.  

In a June 1996 letter, the veteran reported that he and L. E. 
had had a child born to them prior to their marriage and that 
both of their parents had encouraged and consented to their 
marriage.  He related that even the priest who married them 
knew that they were related.  He also asserted that the 
military authority, the chief of police, and the Municipal 
Mayor issued certifications for marriage purposes although 
they knew that he and L. E. were first cousins.  He further 
submitted three affidavits in which it was related that L. E. 
was a law-abiding citizen.  

In an October 1996 letter, the veteran noted that he and L. 
E. had lived together as husband and wife since the date of 
their marriage to the present time and that they had had 
seven children.  He stated that since it was established by 
evidence of record that he and L. E. in good faith went 
through the marriage ceremony, the purported marriage should 
be deemed a valid marriage for VA benefits purposes.  

In his March 1999 substantive appeal, the veteran indicated 
that the provisions of the Philippine Civil Code cited as 
incestuous had long lost their meaning over time.  He further 
noted that his marriage to L. E. should be accepted as legal 
under the new civil code.  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  38 U.S.C.A. § 101(31) (West 1991).  The 
provisions of 38 C.F.R. § 3.50(c) (1998) provide, in 
pertinent part: "Spouse means a person of the opposite sex 
whose marriage to the veteran meets the requirements of the 
requirements of § 3.1(j)..." Under the provisions of 38 
C.F.R. § 3.1(j) (1998), "Marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued."

A claimant may prove the existence of a lawful marriage by:

	1) A copy or abstract of the public 
marriage record, or a copy of the church 
marriage record, containing sufficient 
data to identify the parties, the date 
and place of marriage, and the number of 
prior marriages if shown on the official 
record.

	(2) An official report from the 
service department of an inservice 
marriage.

	(3) The affidavit of the clergyman 
or magistrate who officiated.

	(4) The original certificate of 
marriage, if the Department of Veterans 
Affairs is satisfied that it is genuine 
and unaltered.

	(5) The affidavits or certified 
statements of two or more eyewitnesses to 
the ceremony.

	(6) In jurisdictions where marriages 
other than by ceremony are recognized, 
the affidavits or certified statements of 
one or both of the parties to the 
marriage, if living, setting forth all of 
the facts and circumstances concerning 
the alleged marriage, such as the 
agreement between the parties at the 
beginning of their cohabitation, the 
period of cohabitation, places and dates 
of residences, and whether children were 
born as the result of the relationship.  
This evidence should be supplemented by 
affidavits or certified statements from 
two or more persons who know as the 
result of personal observation the 
reputed relationship which existed 
between the parties to the alleged 
marriage including the periods of 
cohabitation, places of residences, 
whether the parties held themselves out 
as husband and wife, and whether they 
were generally accepted as such in the 
communities in which they lived.

	(7) Any other secondary evidence 
which reasonably supports a belief by the 
Adjudicating activity that a valid 
marriage actually occurred.

38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the above requirements together with the 
claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  Where 
necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b).

The veteran, concedes that he and L. E. are first cousins, 
and that they knew this fact when they were "married."  
There is formal documentation demonstrating that his mother 
and L. E.'s father were brother and sister.  The veteran also 
indicated that both of their parents informed them that they 
were related.  Despite this, the veteran contends that the 
Board should recognize the marriage between he and L. E. 
because the priest who married them, and Mayor of the 
Province where they lived approved of their marriage.  He 
also noted that he and L. E. had had numerous children 
together.  

The critical issue in this case is not whether the veteran 
and L. E. intended to form a lawful marriage, but whether VA 
can recognize such a marriage under 38 C.F.R. § 3.205(a).  

Article 81 of the Civil Code of the Philippines states as 
follows:

Marriage between the following are 
incestuous and void from their 
performance, whether the relationship 
between the parties be legitimate or 
illegitimate:

(1)  Between ascendants and 
descendants of any degree

(2)  Between brothers and sisters, 
whether of the full or half blood;

(3) Between collateral relatives by 
blood within the fourth civil 
degree.  

Civil Code of the Philippines, Annotated, 12th ed. (1989)

It is clear under Philippine law, that a man may not marry 
his first cousin.  Civil Code of the Philippines, 12th ed., 
Art. 39, Comment 2 (1989).

Thus, a marriage between first cousins may not exist under 
Philippine Law.  Controlling VA laws and regulations are 
clear in stating that the validity of a marriage is to be 
determined by the place where the parties reside.  It should 
be noted that the Board's decision is controlled by 
applicable statutes and regulations.  38 C.F.R. § 20.101.  
Thus, the Board does not have authority to ignore any of the 
applicable statutes and regulations in this case or deviate 
from their provisions.

On initial reading, the provisions of  38 U.S.C.A. § 103(a) 
(West 1991) might seem to provide a basis on which to 
recognize the veteran's marriage.  That statute provides in 
pertinent part that:  

(a)  Whenever, in the consideration of 
any claim filed by a person as the widow 
or widower of the veteran for gratuitous 
death pension benefits under the laws 
administered by the Secretary, it is 
established by the evidence satisfactory 
to the Secretary that such person, 
without knowledge of any legal 
impediment, entered into the marriage 
with such veteran which, but for a legal 
impediment, would have been valid, and 
thereafter cohabited with the veteran for 
one year or more immediately before the 
veteran's death, or for any period of 
time if a child was born of the recorded 
marriage or was born to them before such 
marriage, the purported marriage shall be 
deemed to be a valid marriage, but only 
if no claim has been filed by a legal 
widow or widower of such veteran who is 
found to be entitled to such benefits.

However, that statute, on its face, only applies to widows 
and widowers.  It is not for application in this case as both 
the veteran and L. E. are living.  

The veteran and L. E. did not enter into a marriage 
recognized by the law of the Philippines.  Accordingly, the 
veteran is precluded by VA laws and regulations from 
receiving additional compensation based on a marriage to L. 
E.  The facts are not in dispute in this case.  Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 425 (1994).  Therefore, the 
veteran's claim is denied as lacking legal merit.


ORDER

Recognition of L. E. as the spouse of the veteran for VA 
purposes is denied.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

